Murphy Exploration &
                                                                         Production Co.-USA, A
                                                                               Delaware



                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 8, 2015

                                       No. 04-15-00118-CV

Shirlely ADAMS, Charlene Burgess, Willia Mae Herbst Jasik, William Albert Jasik, and R. May
                               Oil & Gas Company, Ltd.,
                                       Appellants

                                                  v.

         MURPHY EXPLORATION & PRODUCTION CO.-USA, A DELAWARE
                           CORPORATION,
                               Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-05-0466-CVA
                           Honorable Stella Saxon, Judge Presiding


                                          ORDER
        This court originally set a due date of April 13, 2015, for the filing of appellants’ brief.
Appellants requested a thirty-day extension of time, which was granted, making appellant’s brief
due May 13, 2015. Now, appellants have filed what they entitle a second motion for extension
of time to file the brief, advising that they have been unable to complete the brief because during
the preparation of the brief, they discovered the clerk’s record is incomplete. Specifically, the
record is incomplete in the sense that although certain pleadings were included in the record,
numerous attachments or portions of attachments to certain pleadings were not included.
Appellants have, in writing, advised the District Clerk of Atascosa County, Margaret Littleton,
that the clerk’s record is incomplete and have requested that she filed an amended or corrected
clerk’s record, including the items that were included in the original clerk’s record filed in this
court, but with the proper attachments. Appellants have also requested that the district clerk
include their original letter of February 25, 2015, designating the record, and their recent letter of
May 5, 2015, identifying those items missing from the original record. Appellants ask that this
court either: (1) set a brief due date thirty days after a complete amended clerk’s record is filed;
or (2) grant them a thirty-day extension of time to file appellants’ brief.

       Based on the foregoing, we ORDER the Atascosa County District Clerk to file an
amended clerk’s record in this court containing all of the items included in the original clerk’s
record previously filed in this court, but including the missing attachments identified by
appellants. As noted by appellants, this will require the clerk to file a complete, renumbered
clerk’s record with all of the pleadings with their attachments, as well as all the other items
required to be in the record and those requested by appellants. The filing of an amended record
is necessary to ensure compliance with the order from the Texas Supreme Court governing the
proper form of a clerk’s record, specifically the portion of the order that requires documents in a
clerk’s record to be: (1) arranged in ascending chronological order, by date of filing or
occurrence; and (2) consecutively numbered. TEXAS SUPREME COURT ORDER DIRECTING THE
FORM OF THE APPELLATE RECORD IN CIVIL COPY (Misc. Docket No. 97-9144, Aug. 15, 1997) §
A.1.(c), (d). The district clerk is specifically advised that it is not sufficient simply to file a
supplemental clerk’s record with the missing documents as this will not comply with the
supreme court’s order regarding form. See id.

         We ORDER that the amended clerk’s record be filed in this court on or before June 8,
2015. We ask that when the amended record is filed in this court that appellants review it to
ensure it complies with their request and this court’s order. If the amended record is not
compliant with the request or order, appellants should advise the district clerk and this court
immediately. Appellants’ brief will be due thirty days after the date the amended clerk’s record
is filed. Thus, appellants’ motion is GRANTED as described in this order.

      We further order the clerk of this court to serve a copy of this order on the Atascosa
County District Clerk and all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court